Case 2:17-cv-00235-JRG Document 460 Filed 11/20/18 Page 1 of 2 PageID #: 30372




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 TEAM WORLDWIDE CORPORATION,                       §
                                                   §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §     CIVIL ACTION NO. 2:17-CV-00235-JRG
                                                   §
 WALMART INC., ET AL.,                             §
                                                   §
                Defendants.                        §

                                              ORDER

       Before    the    Court    is   Plaintiff   Team   Worldwide   Corporation   (“Plaintiff”)

and   Defendants/Intervenors Walmart Inc., Wal-Mart Stores Texas, LLC, Walmart.com USA

LLC, and Sam’s West, Inc. d/b/a Sam’s Club, Intex Recreation Corp., Intex Trading Ltd., The

Coleman Company, Inc., and Bestway (USA), Inc.’s (collectively, “Defendants”) (together,

“the Parties”) Joint Motion to Dismiss with Prejudice (the “Motion”) all claims and causes of

action asserted by Plaintiff against Defendants in the above-captioned action pursuant to

Federal Rule of Civil Procedure 41(a)(2). (Dkt. No. 459.) Having considered the Motion and

being advised that the Parties have settled their respective claims for relief asserted in this

litigation, the Court is of the opinion that the Motion should be and hereby is GRANTED.

Accordingly, it is hereby ORDERED that all claims and causes of action asserted by Plaintiff

in this action against Defendants are DISMISSED WITH PREJUDICE.

       It is further ORDERED that all attorneys’ fees, costs of court, and expenses be borne by

each Party incurring the same.
Case 2:17-cv-00235-JRG Document 460 Filed 11/20/18 Page 2 of 2 PageID #: 30373




       It is further ORDERED that this Court retains jurisdiction to enforce the agreement

executed by the Parties settling the above-captioned action.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 20th day of November, 2018.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
